Citation Nr: 1019288	
Decision Date: 05/25/10    Archive Date: 06/09/10	

DOCKET NO.  09-14 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for irritable bowel 
syndrome.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to 
February 1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

In correspondence of February 2009, the Veteran indicated 
that he no longer wished to pursue the issue of service 
connection for tinnitus.  Moreover, in a rating decision of 
March 2009, the RO granted service connection for a chronic 
anxiety disorder.  Accordingly, those issues are not 
currently before the Board for appellate review.

The Board notes that, in correspondence of March 2010, the 
Veteran indicated that he wished to file claims for increased 
ratings for his service-connected low back strain and Type II 
diabetes mellitus.  Inasmuch as those issues have not been 
developed or certified for appellate review, they are not for 
consideration at this time.  They are, however, being 
referred to the RO for appropriate action.

Finally, for reasons which will become apparent, this appeal 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

The Veteran in this case seeks service connection for 
irritable bowel syndrome.  In pertinent part, it is contended 
that the Veteran's irritable bowel syndrome had its origin 
during his period of active military service.  Moreover, the 
Veteran has only recently argued that his irritable bowel 
syndrome is in some way causally related to service-connected 
anxiety disorder.

In that regard, a review of service treatment records 
discloses that, on a number of occasions in service, the 
Veteran was heard to complain of abdominal discomfort/cramps, 
constipation, a "growly stomach," and diarrhea.  Moreover, at 
the time of a service separation examination in February 
1999, the Veteran was once again heard to complain of 
abdominal pain.  While it is true that, at the time of a VA 
medical examination in May 2004, the Veteran denied any 
digestive problems, including trouble digesting his food, 
diarrhea, constipation, or "bowel problems," he has since 
received further treatment for diarrhea.  Significantly, in a 
Notice of Disagreement received in February 2008, the Veteran 
indicated that, while in service, he was seen for symptoms of 
diarrhea and a "growly stomach," stomach pains, loose stools, 
abdominal cramping, and frequent indigestion.  According to 
the Veteran, these were "all symptoms of irritable bowel 
syndrome," which had not gone away, and with which he still 
experienced problems "to this day."

The Board observes that, in McLendon v. Nicholson, 20 Vet. 
App. 79, 84-86 (2006), the United States Court of Appeals for 
Veterans Claims (Court) indicated that there were four 
elements which must be considered when determining if a 
medical examination was necessary.  The Court noted that VA 
must provide an examination where there is:  (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies; (3) an indication that the disability or 
persistent or recurrent symptoms may be associated with the 
Veteran's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the Secretary to make a decision on the claim.  
The Court further found that VA is required to provide a 
medical examination when the first three elements of 
38 U.S.C.A. § 5103A(d)(2) are satisfied, and the evidence of 
record lacks a competent medical opinion regarding the 
likelihood of a medical nexus between the inservice event and 
the current disability.  Significantly, the Board is not 
competent to provide that opinion.  See McLendon, 20 Vet. 
App. at 85-86.

As noted above, the Veteran originally argued that his 
claimed irritable bowel syndrome had its origin during his 
period of active military service.  However, he has recently 
raised the additional argument that his irritable bowel 
syndrome might in some way be causally related to now 
service-connected anxiety disorder.  To date, the Veteran has 
yet to be afforded a VA medical examination for the purpose 
of determining the nature and etiology of his claimed 
irritable bowel syndrome.  Such an examination is necessary 
prior to a final adjudication of the Veteran's current claim.

Finally, the Board notes that, based on a review of the 
Veteran's claims folder, he has been provided appropriate 
Veterans Claim Assistance Act of 2000 (VCAA) notice with 
regard to the issue of direct service connection for 
irritable bowel syndrome.  However, he has yet to be provided 
with VCAA-complying notice with respect to the issue of 
secondary service connection for that same disability.  Such 
notice is necessary prior to a final adjudication of the 
Veteran's current claim for service connection.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should furnish the Veteran 
with copies of all pertinent laws and 
regulations governing the award of 
service connection on both a direct and 
secondary basis.  In addition, the RO/AMC 
should review the Veteran's claims file, 
and ensure that the Veteran is sent a 
corrected VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) which 
advises the Veteran of the evidence and 
information necessary to establish 
entitlement to service connection for 
irritable bowel syndrome on both a direct 
and secondary basis.

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to March 2009, the date of the 
most recent evidence of record, should 
then be obtained and incorporated in the 
claims folder.  The Veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO/AMC cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem.

3.  The Veteran should then be afforded 
additional VA examination(s) by an 
appropriate specialist or specialists in 
order to more accurately determine the 
exact nature and etiology of his claimed 
irritable bowel syndrome.  The Veteran 
must be given adequate notice of the date 
and place of any requested examination, 
and a copy of all such notifications must 
be associated with the claims folder.  
The Veteran is to be advised that failure 
to report for a scheduled VA examination 
without good cause may have an adverse 
affect on his claim.

As regards the requested examination(s), 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the requested 
examination(s), the appropriate examiner 
should specifically comment as to whether 
the Veteran currently suffers from 
chronic clinically-identifiable irritable 
bowel syndrome, and, if so, whether that 
disability as likely as not had its 
origin during the Veteran's period of 
active military service.  

Should it be determined that the Veteran 
does, in fact, suffer from chronic 
irritable bowel syndrome, but that such 
pathology did not have its origin during 
the Veteran's period of active military 
service, an additional opinion is 
requested as to whether the Veteran's 
chronic irritable bowel syndrome is as 
likely as not proximately due to, the 
result of, or aggravated by his service-
connected anxiety disorder.  All such 
information and opinions, when obtained, 
should be made a part of the Veteran's 
claims folder.  Moreover, a complete 
rationale must be provided for all 
opinions offered.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner(s) prior to 
completion of the examination(s).  
Moreover, a notation to the effect that 
this record review has taken place must 
be included in the examination report(s).

4.  The RO should then review the 
Veteran's claim for service connection 
for irritable bowel syndrome on both a 
direct and secondary basis.  Should the 
benefit sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits since the 
issuance of a Statement of the Case (SOC) 
in April 2009.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	K. J. ALIBRANDO
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




